Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 14-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Khirug et al. (US 20150037439 A1)) does not teach nor suggest in detail the limitations: 

As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “evaluating digestive efficiency (DE) of poultry, by measuring color of a sample of liquid fraction of blood of said poultry” along with all other limitations of the claim. 
As to claim 23, the prior arts alone or in combination fail to disclose the claimed limitations such as, “poultry having an improved digestive efficiency (DE) comprising the in vitro method for evaluating digestive efficiency (DE) of poultry by measuring color of a 
As to claim 25, the prior arts alone or in combination fail to disclose the claimed limitations such as, “selecting feedstuffs or diets and/or producing feedstuffs or diets adapted and/or optimized for poultry comprising the in vitro method for evaluating digestive efficiency (DE) of poultry by measuring color of a sample of liquid fraction of blood of said poultry” along with all other limitations of the claim. 

Khirug et al. only teaches: FIG. 13 discloses table 13 as effect of the nutraceutical composition of the invention on cholesterol- and triglyceride contents in blood serum of commercial layer replacement chickens and broilers…¶0031; FIG. 14 discloses table 14 as the effect of the nutraceutical composition of the invention on overall protein, albumin and urea levels in blood serum of layer replacement chickens, broilers and broiler breeders, in absolute units (control) and in % from the control level (in batches the composition was administered thereto)…¶0032.

Claims 15-22 and 24 are allowable due to their dependencies. 
The closest references, Khirug et al. and AYTU BIOSCIENCES INC (WO2016065359A1) [cited in the ids filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886